DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
a. In regards to the 35 U.S.C 103 rejection, Applicant respectfully submits that the Examiner indicated claim 7 would be allowable if rewritten to include all limitations of the base claim and any intervening claims. Applicant submits that the features of claim 7 have been incorporated into independent claim 1, along with the features of intervening claim 2. As such, Applicant respectfully submits that claim 7 has been rewritten in independent form to include all of the limitations of the base claim and any intervening claims.

a. (Examiner’s response) Examiner submits claims 2 & 7 were erroneously indicated as allowable. Applicant’s arguments with respect to the rejection(s) of claim(s) 1 under Bickham WO 2019/157266 in view of Volodin et al. US Pat No. 9,068,883 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bickham WO 2019/157266 in view of Volodin et al. US Pat No. 9,068,883 in further view of Claps US Pub No. 2007/0285658.  Further explanation is shown in the action below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10-12, & 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bickham WO 2019/157266 in view of Volodin et al. US Pat No. 9,068,883 in further view of Claps US Pub No. 2007/0285658.

With respect to claim 1, Bickham teaches a Raman spectroscopy system comprising:
an optical switch (fig 1b, 240) comprising a pump inlet (fig 1b, 146) (0021, lines 1-2), a return outlet (fig 1b, 147), a plurality of pump outlets (fig 1b, 148), and a plurality of return inlets (fig 1b, 149) (0022, lines 8-9);
a radiation source (0022, lines 10-11) optically coupled to the pump inlet of the optical switch;

a plurality of probes (fig 1b, 110), each probe optically connected to at least one of the plurality of pump outlets of the optical switch by at least one excitation fiber (fig 1b, 130) and optically coupled to one of the return inlets of the optical switch by at least one emission fiber (fig 1b, 132) (0022, lines 5-9).
a pump filter module optically coupled between the plurality of radiation sources and the pump outlets of the optical switch (abstract, lines 4-7).

Bickham does not teach a plurality of radiation sources.

Volodin, in the same field of endeavor as Bickham of Raman spectroscopy, teaches a plurality of lasers i.e. radiation sources paired with a switch (fig 7) for analyzing the Raman spectrum of different substances within a sample (fig 5) (abstract, lines 7-8).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine an additional radiation source with Bickham’s pump inlet to analyze different substances of interest within a sample.

The combination does not teach a plurality of pump filter modules.

Claps, in the same field of endeavor as Bickham of Raman spectroscopy, teaches a plurality of pump filters i.e. narrow band-pass filters coupled to a plurality of light sources (claim 32).  Claps further teaches the filters allow each radiation source to operate at different wavelengths (claim 30).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine a plurality of pump filter modules with the combination’s radiation sources to enable observation of a Raman spectra for various types of samples.  Examiner notes one of ordinary skill would understand placing the pump filters between the plurality of radiation sources and the plurality of pump outlets to convert light from the radiation sources into a desired wavelength.

With respect to claim 3 according to claim 1, the combination teaches the spectroscopy system further comprising a return filter module (fig 1b, 168 Bickham) optically coupled between the detector and the return inlets of the optical switch (pg. 6, 0023, lines 2-3 Bickham).



With respect to claim 6 according to claim 3, the combination teaches the spectroscopy system wherein the return filter module comprises a housing (fig 4, 610 Bickham) (0028, lines 1-4 Bickham) disposed between the detector and the return outlet of the optical switch (claim 4 Bickham).

With respect to claim 8 according to claim 1, the combination teaches the spectroscopy system of claim 1 wherein each pump filter modules (fig 1b, 166 Bickham) (claim 32 Claps) of the plurality of pump filter modules is optically coupled to one of the plurality of radiation sources (fig 1b, 152 Bickham) between the plurality of radiation sources and the plurality of pump outlets of the optical switch (fig 1b, 110 Bickham).

With respect to claim 10 according to claim 1, the combination teaches the spectroscopy system wherein the plurality of radiation sources comprises a plurality of lasers (abstract, lines 7-8 Volodin).

With respect to claim 11 according to claim 1, the combination does not teach the pump filter modules comprise a band-pass filter disposed between a collimator and a focusing lens.

The combination teaches a pump filter module comprises a band-pass filter (fig 3, 504 Bickham) disposed between a collimator (fig 3, 502 Bickham) and a focusing lens (fig 3, 506 Bickham) (0027, lines 15-18 Bickham).  Examiner further notes the combination teaches at least one radiation source is paired with a pump filter module (abstract, line 3 Bickhman).  Therefore, one of ordinary skill would understand multiple radiations may be used.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to duplicate the combination’s pump filter comprising the collimator, band-pass filter, focusing lens, and radiations source since the pump filter would provide the expected result of passing a desired wavelength with the combination’s radiation sources. The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04 VI.B.



With respect to claim 17 according to claim 1, the combination teaches the spectroscopy system comprising an optical fiber bundle having a plurality of the emission fibers (fig 1b, 132 Bickham) around the circumference of the at least one excitation fiber (pg. 11, 0033, lines 5-6 Bickham).

With respect to claim 18 according to claim 1, the combination teaches the spectroscopy system further comprising a controller (fig 1b, 160 Bickham) (0036, lines 1-2 Bickham).

With respect to claim 19 according to claim 1, the combination teaches the spectroscopy system wherein the system is configured to analyze, via the plurality of probes, one or more samples at a plurality of locations (pg. 5, 0021, lines 11-13 Bickham) using at least one of the plurality of radiation sources (abstract, lines 7-8 Volodin).

With respect to claim 20 according to claim 1, the combination teaches the spectroscopy system wherein the system is configured to perform Raman spectroscopy (abstract line 1) of a sample using two or more of the plurality of radiation sources (abstract, lines 7-8 Volodin)

Bickham does not teach a plurality of radiation sources.

Volodin, in the same field of endeavor as Bickham of Raman spectroscopy, teaches a plurality of lasers i.e. radiation sources paired with a switch (fig 7) for analyzing the Raman spectrum of different substances within a sample (fig 5) (abstract, lines 7-8).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine an additional radiation source with Bickham’s pump inlet to analyze different substances of interest within a sample.

With respect to claim 4 according to claim 1, the combination teaches the spectroscopy system wherein the optical switch comprises a pump optical switch (fig 2a, 340a Bickham) and a return optical switch (fig 2a, 340a Bickham) (0024, lines 2-4 Bickham), wherein the pump optical switch comprises the pump inlet (fig 2a, 346 Bickham) and the 

Allowable Subject Matter
Claims 9 & 13-16 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 9, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a pump multiplexer optically coupled between the plurality of pump filter modules and the plurality of pump outlets of the optical switch”, in combination with the rest of the limitations of claim 9.

As to claim 13, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a plurality of return filter modules optically coupled between the detector and the return inlets of the optical switch”, in combination with the rest of the limitations of claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/MAURICE C SMITH/Examiner, Art Unit 2877